Case 2:18-cv-11098-AJT-MKM ECF No. 9 filed 10/05/20             PageID.214     Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CHRISTINE MARIE KUCHARCZYK,

                      Petitioner,                       Case Number: 2:18-CV-11098
                                                        Honorable Arthur J. Tarnow
v.

SHAWN BREWER,

                      Respondent.
                                            /

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
      CORPUS, DENYING A CERTIFICATE OF APPEALABILITY, AND
        GRANTING PERMISSION TO APPEAL IN FORMA PAUPERIS

       Christine Marie Kucharczyk is in the custody of the Michigan Department of

Corrections pursuant to a conviction for embezzlement of more than $100,000. She has

filed a petition for writ of habeas corpus under 28 U.S.C. § 2254, arguing that she is

entitled to resentencing because her sentence exceeded the state sentencing guidelines

range. For the reasons discussed, the habeas corpus petition will be denied and the Court

declines to issue a certificate of appealability.

                                       I. Background

       In 2015, Kucharczyk was charged with embezzlement of more than $100,000. On

October 20, 2015, she pleaded guilty as charged. Kucharczyk worked part-time at the

Midpoint Marathon Gas Station in Kinross Township from January 2008 through May

2015. (ECF No. 6-4, PageID.79.) She admitted that during that time period she took

$ 320,115 from her employer, without permission, for her own use. (Id. at 79-80.) The
Case 2:18-cv-11098-AJT-MKM ECF No. 9 filed 10/05/20             PageID.215     Page 2 of 7




plea agreement provided that the prosecutor would recommend a two-year prison term

and that restitution would be set at $ 320,115. (Id. at 75.)

       On November 24, 2015, the trial court sentenced Kucharczyk to 7 to 20 years,

well beyond the guidelines range of 15 to 25 months. (ECF No. 6-5, PageID.102-04.)

       Kucharczyk filed a delayed application for leave to appeal in the Michigan Court

of Appeals challenging her sentence. The court of appeals denied leave to appeal “for

lack of merit in the grounds presented.” People v. Kucharczyk, No. 333078 (Mich. Ct.

App. June 30, 2016) (ECF No. 6-6, PageID.107.) The Michigan Supreme Court also

denied leave to appeal. People v. Kucharczyk, 501 Mich. 907 (Mich. Oct. 31, 2017).

       Kucharczyk then filed this habeas petition. She seeks habeas relief on the ground

that her sentence is unreasonable because it was well above the guidelines range and the

departure was based upon facts already accounted for in the sentencing guidelines.

                                       II. Standard

       A § 2254 habeas petition is governed by the heightened standard of review set

forth in the Anti-Terrorism and Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254.

To obtain relief, habeas petitioners who raise claims previously adjudicated by state

courts must “show that the relevant state-court ‘decision’ (1) ‘was contrary to, or

involved an unreasonable application of, clearly established Federal law,’ or (2) ‘was

based on an unreasonable determination of the facts in light of the evidence presented in

the State court proceedings.’” Wilson v. Sellers, 138 S. Ct. 1188, 1191 (2018) (quoting

28 U.S.C. § 2254(d)). The focus of this standard “is not whether a federal court believes

the state court’s determination was incorrect but whether that determination was

                                              2
Case 2:18-cv-11098-AJT-MKM ECF No. 9 filed 10/05/20              PageID.216     Page 3 of 7




unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465,

473 (2007). “AEDPA thus imposes a highly deferential standard for evaluating state-

court rulings and demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal citations and quotation marks omitted).

Ultimately, “[a] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004)). Additionally, a state court’s factual

determinations are presumed correct on federal habeas review, 28 U.S.C. § 2254(e)(1),

and review is “limited to the record that was before the state court.” Cullen v. Pinholster,

563 U.S. 170, 181 (2011).

                                      III. Discussion

       Kucharczyk challenges her sentence of 7 to 20 years’ imprisonment. The sentence

was a substantial upward departure from the sentencing guidelines of 15 to 25 months,

and from the prosecutor’s sentencing recommendation of 24 months. The state

sentencing court articulated its reasons for the upward departure:

       I find this crime and circumstances surrounding it incredibly shocking and
       remarkably disturbing.

                                            ***

       What this Court sees is a consistent, calculated, and unabashed violation of
       trust simply for the betterment of one’s self and their family. This violation
       was by no means isolated. It occurred systematically 692 times, which is
       nearly the entire duration of your employment.



                                              3
Case 2:18-cv-11098-AJT-MKM ECF No. 9 filed 10/05/20               PageID.217     Page 4 of 7




       Beyond simply taking the money, I have also no reason to believe this
       money was spent on anything other than personal and social enjoyments.

       For example, the presentence references a home that is valued at
       approximately $100,000 with nearly $80,000 in debt associated with it.
       This home could have been paid for in full three times over given the
       amounts that were stolen. Consequently, there’s also no money for
       restitution, and there’s been no suggestion of a plan for restitution in the six
       months since the arrest.

       The [owners] and the employees of the Midpoint Marathon gas station not
       only trusted you, but carried the burden of your criminal conduct for seven
       years. The actual damage you have caused these people goes well beyond
       the financial implications of your conduct. I am unmoved by your lack of
       criminal history. In fact, in my mind, you’ve nearly seven years of a
       criminal history. This criminal activity would have continued but for the
       fact your criminal conduct was discovered. Given the duration of the
       crime, the amount of money stolen, the calculated nature of your crime, and
       the sustained impact on the people who are admittedly your friends, and the
       community at large, I sentence you to a term at the Michigan Department of
       Corrections for a period of 7 years to 20 years.

(ECF No. 6-5, PageID.102-104.)

       Kucharczyk challenged her sentence in the state court of appeals, which denied

leave to appeal “for lack of merit in the grounds presented.” People v. Kucharczyk, No.

333078 (Mich. Ct. App. June 30, 2016) (ECF No. 6-6, PageID.107). This summary

denial is entitled to deference under section 2254(d). Where a state court denies a claim

on the merits, but without explanation, “a habeas court must determine what arguments

or theories ... could have supported, the state court’s decision; and then it must ask

whether it is possible fairminded jurists could disagree that those arguments or theories

are inconsistent with [Supreme Court precedent].” Harrington, 562 U.S. at 102.

Therefore, the relevant question is whether any reasonable argument consistent with



                                              4
Case 2:18-cv-11098-AJT-MKM ECF No. 9 filed 10/05/20              PageID.218     Page 5 of 7




established Supreme Court law could support the state court decision summarily rejecting

this claim.

       Kucharczyk contends that her sentence was disproportionate to her crime. “[T]he

Eighth Amendment does not require strict proportionality between crime and sentence.

Rather, it forbids only extreme sentences that are ‘grossly disproportionate’ to the crime.”

Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (quoting Solem v. Helm, 463 U.S. 277,

288 (1983)). Federal courts must remain highly deferential to the legislatures in

determining the appropriate punishments for crimes. United States v. Layne, 324 F.3d

464, 473-74 (6th Cir. 2003) (citing Harmelin, 501 U.S. at 999). “‘[O]nly an extreme

disparity between crime and sentence offends the Eighth Amendment.’” Cowherd v.

Million, 260 F. App’x 781, 785 (6th Cir. 2008) (quoting United States v. Marks, 209 F.3d

577, 583 (6th Cir. 2000)). Where a sentence is within the statutory limits, trial courts are

accorded “wide discretion in determining ‘the type and extent of punishment for

convicted defendants.’” Austin v. Jackson, 213 F.3d 298, 300 (6th Cir. 2000) (quoting

Williams v. New York, 337 U.S. 241, 245 (1949)). The “actual computation of [a

defendant’s] prison term involves a matter of state law that is not cognizable under 28

U.S.C. § 2254.” Kipen v. Renico, 65 F. App’x 958, 959 (6th Cir. 2003) (citing Estelle v.

McGuire, 502 U.S. 62, 68 (1991)).

       Kucharczyk’s sentence is within the statutory limits for her crime -- up to twenty

years in prison. See Mich. Comp. Laws § 750.174(7). There is no reason for this Court

to question or curb the state’s discretion in fashioning a sentence. Her sentence was



                                             5
Case 2:18-cv-11098-AJT-MKM ECF No. 9 filed 10/05/20              PageID.219     Page 6 of 7




neither grossly disproportionate nor excessive and there is no evidence that the court

relied on any impermissible factors in fashioning a sentence.

       Finally, Kucharczyk’s argument that her sentence was unreasonable raises only a

state law claim. In People v. Lockridge, 498 Mich. 358 (2015), the Michigan Supreme

Court made the state sentencing guidelines advisory rather than mandatory but did not

give the sentencing court unrestricted discretion to sentence outside the guidelines range.

Id. at 392. Where the court sentences outside the applicable sentencing guidelines range,

the resulting sentence must be reasonable. Id. “Reasonableness” as used in Lockridge is

determined by application of the Michigan Supreme Court’s decision in People v.

Milbourn, 435 Mich. 630 (1990). People v. Steanhouse, 500 Mich. 453 (Mich. 2017).

So Kucharczyk’s claim that her sentence was unreasonable is based upon state law and

not cognizable on federal review. Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (“[A] federal

court may issue the writ to a state prisoner ‘only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.’”) (quoting 28

U.S.C. § 2254(a)).

                             IV. Certificate of Appealability

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

unless a certificate of appealability (COA) is issued under 28 U.S.C. § 2253. A COA

may be issued “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The substantial showing threshold is

satisfied when a petitioner demonstrates “that reasonable jurists would find the district



                                              6
Case 2:18-cv-11098-AJT-MKM ECF No. 9 filed 10/05/20             PageID.220     Page 7 of 7




court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

       The Court will deny a certificate of appealability because jurists of reason could

not debate the Court’s conclusion that Kucharczyk failed to demonstrate entitlement to

habeas relief.

                                        IV. Order

       For the reasons set forth above, the Court DENIES the petition for writ of habeas

corpus, and DENIES a certificate of appealability. If Petitioner chooses to appeal the

Court’s decision, she may proceed in forma pauperis on appeal because an appeal could

be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       SO ORDERED.




                                          s/Arthur J. Tarnow
                                          ARTHUR J. TARNOW
                                          UNITED STATES DISTRICT JUDGE
Dated: October 5, 2020




                                             7
